Citation Nr: 1444449	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  03-28 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary
to herbicide exposure (claimed as chemical exposure).

2.  Entitlement to service connection for a heart disability, to include as secondary
to herbicide exposure (claimed as chemical exposure).

3.  Entitlement to service connection for a psychiatric condition, claimed as
depression and a chronic nervous disorder, to include as secondary to herbicide
exposure (claimed as chemical exposure).  


REPRESENTATION

Appellant represented by:  Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This Board previously remanded this case for additional development in December 2008 and July 2011.  In an August 2012 decision, the Board denied the Veteran's claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans' Claims (Court).  Pursuant to a Joint Motion for Remand, in May 2013, the Court vacated the Board's August 2012 decision and remanded the matter for action consistent with the terms of the Joint Motion.  The Board subsequently remanded this case for additional development in August 2013.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he was exposed to herbicides while stationed in Germany
from duties involving the use of herbicides to cut and spray weeds around the motor
pool where he worked.  In August 2012, the Board denied service connection for
diabetes mellitus, a heart disability and a psychiatric condition claimed as
depression and a chronic nervous disorder, in part, on the basis that there was no
corroborative evidence of herbicide exposure during service.

A March 2012 response indicated that JSRRC could not verify that the Veteran was exposed to Agent Orange or another tactical herbicide while in Germany.

The Veteran was afforded VA examinations for the claimed disabilities in August 2010.  At his diabetes examination, the examiner opined that it
was less likely than not that the Veteran's diabetes was related to chemical or
asbestos exposure.  However, with regard to herbicides, the examiner indicated research regarding a relationship between herbicide exposure and diabetes would require the name of the herbicide.

In August 2013, the Board remanded this matter for additional development, including obtaining additional information about the Veteran's herbicide exposure and an addendum opinion.  The remand noted that the Armed Forces Pest Control Board (now the Armed Forces Pest Management Board) had routinely provided listings of all approved herbicides and other pesticides used on U. S. Military Installations worldwide.  The remand directed the RO to contact the Armed Forces Pest Management Board for information regarding for listings of all pesticides used on U.S. installations worldwide.  The AMC/RO was to then contact the JSRRC to determine whether the Veteran was exposed to general herbicides.  The Veteran was then to be scheduled for a VA examination, and the examiner was to be provided with a list of herbicides. 

Pursuant to the remand, the RO submitted several requests to the Armed Forces Pest Management Board for information regarding approved pesticides and herbicides in U.S. military installations worldwide.  In response to the requests, in March 2014, the Armed Forces Pest Management Board provided information regarding pesticides and herbicides used in U.S. military installations.  The information provided included various supply catalogues, manuals, data lists and journal articles.  The information provided by the Armed Forces Pest Management Board did not indicate what herbicides were utilized in the area of Germany where the Veteran was stationed. 

A March 2013 email from the Army Public Health Command provided a list of pesticides used in Germany during the Veteran's period of service, but the email did not specifically indicate what herbicides were used in Germany during that period.  

In May 2014, the Veteran had a VA examination for diabetes mellitus and a heart disorder.  The examiner diagnosed left ventricular hypertrophy and diabetes mellitus.  The VA examiner's opinion noted that a very large number of documents detailing various military herbicides and pesticides (and other chemicals) was provided but indicated that the correspondence did not specify the most important factor: namely, which herbicides this particular veteran was exposed to.  The examiner noted that the only document which provided possible exposure data relative to the veteran's service area (Kaiserslautern), the March 2014 email, listed only pesticides and no herbicides.  The examiner named several herbicides associated with diabetes mellitus, based upon his search of medical literature. 

As the May 2014 examination indicated that more specific information about herbicide exposure is necessary, a remand is necessary to attempt to obtain that information.   The AMC/ RO should contact the Armed Forces Pest Management Board, Army Public Health Command or other appropriate sources to obtain a list of the specific herbicides that were used in the area of Germany where the Veteran was stationed.  

The Board notes that a VA medical opinion in April 2014 indicated that depressive disorder is due to diabetes mellitus.  Because the examiner opined that depressive disorder was caused by diabetes mellitus, the claim for service connection for a psychiatric condition is inextricably intertwined with the claim for service connection for diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Armed Forces Pest Control Board and the Army Public Health Command, if warranted, to request a list of herbicides used in Germany during the Veteran's period of service from March 1970 to March 1973.  The Veteran should be informed of all efforts to obtain such information, including if the information is determined to be unavailable.

2.  If a specific list of herbicides used during the Veteran's service is obtained, return the claims folder to the physician who performed the May 2014 VA examination for diabetes mellitus and a heart condition and request an addendum opinion.  The claims folder and a copy of this REMAND must be made available to the physician including the name of the herbicides used, if provided by the Armed Forces Pest Control Board.

3.  Following a review of the claim file and the information regarding the Veteran's herbicide exposure, the physician should provide opinions addressing the following:

a)  Whether a diagnosed heart disability is at least as likely as not (50 percent or greater likelihood) related to general herbicide exposure in service.  

b)  Whether diabetes mellitus is at least as likely as not related to general herbicide exposure in service.  

The examiner should state a detailed rationale for any opinions provided.  If any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and should further explain why it is not possible to provide an opinion.  

4.  In the event that the May 2014 VA examiner is not available, or is no longer employed by VA, obtain a medical opinion from another examiner that addresses the inquiries set forth above regarding the claimed disabilities.   disability claimed. 

5.  After completing all indicated development actions, the RO should readjudicate the claims in light of all the evidence.  If any benefit sought on appeal remains denied, the Veteran and any representative should be furnished an appropriate Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


